Citation Nr: 1637880	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  12-24 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to a prostate disability, including benign prostatic hypertrophy (BPH) including as due to exposure to herbicides.

2.  Entitlement to service connection for a prostate disability, other than prostate cancer.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The Veteran had active military service from December 1966 to September 1970.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In a September 2015 decision, the Board denied the Veteran's claim for service connection for liver problems.  At that time, the Board remanded his claim for service connection for BPH to the Agency of Original Jurisdiction (AOJ) for further development.

The Board is mindful that a claim should be broadly construed and, thus, the Veteran's claim has been recharacterized to encompass diagnoses beyond BPH.  
See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating, to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").

In September 2012, the Veteran submitted a claim for service connection for problems sleeping due to tinnitus (9/28/12 VBMS VA 21-526b Veteran Supplemental Claim).  A July 2013 rating decision granted service connection for tinnitus.  Thus, the issue of entitlement to service connection for a sleep disorder including as due to service-connected tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to service connection for a prostate disability, other than prostate cancer, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the probative medical evidence of record is against a finding that the Veteran has current prostate cancer.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer, including as due to exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In a letter dated in May 2010, the AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 
789 F.3d 1375 (Fed. Cir. 2015).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R.§ 3.159(c).  His service treatment records were obtained.  All reasonably identified and available VA and non-VA medical records have been secured

The Board's September 2015 remand was to obtain records of private medical treatment regarding a prostate disorder, including those from Northeast Georgia Hospital.  There has been substantial compliance with this remand, as records from Northeast Georgia Urological Associates, dated from September 2009 to December 2015, and VA medical records dated to March 2016, were obtained.

The Board notes that an etiological opinion has not been obtained for the Veteran's service connection claim regarding prostate cancer.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

Here, there is no current diagnosis of prostate cancer.  There is no evidence of pertinent disability in service or within the first post-service year.  The Veteran has not claimed that pertinent disability had its onset in service, nor has he suggested a continuity of symptomatology since his discharge.  In view of the absence of findings of pertinent pathology in service, and the absence of pertinent disability after active duty, there could be no reasonable basis for an examination other than speculation.  However, service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).  The Board is satisfied that the duties to notify and assist have been met.

II. Facts and Analysis

Contentions

The Veteran contends that he has prostate cancer due to exposure to herbicides while in active service.  He believes his prostate cancer was due to his exposure to Agent Orange in Vietnam.  The Veteran reportedly told RO personnel that he was a mail clerk and, on one occasion, he and his commander flew into Da Nang to get the mail (3/29/11 VBMS VA 21-0820 Report of General Information).  But, in his April 2011 notice of disagreement, and in September 2012, the Veteran said he was not a mail clerk.  He was a Flight Deck Director on board the USS TICONDEROGA and once went from the ship to Da Nang to pick up supplies and mail (9/28/12 VBMS VA 21-4138 Statement in Support of Claim).  The Veteran explained that he went from the aircraft to the building that housed the mail and supplies, retrieved the items, returned to his aircraft, and then back to his ship.

Thus, he maintains that service connection is warranted for prostate cancer.

Legal Criteria

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a).

Certain chronic diseases, such as malignant tumors, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection will be conceded if such disease is identified in service and at any time thereafter.  38 C.F.R. § 3.303 (b).

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see Romanowsky v. Shinseki, 26 Vet. App. 303 (2013) (stating that where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission).

Service incurrence for certain diseases, including prostate cancer, but not BPH or prostatitis, will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Such a presumption, however, requires evidence of actual or presumed exposure to herbicides.  Id.  

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.  

"Service in Vietnam" means actual service in the country of Vietnam from January 9, 1962 to May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (finding that VA's requirement that a veteran must have stepped foot on the landmass of Vietnam or the inland waters of Vietnam for agent orange/herbicide exposure presumption is a valid interpretation of the statute); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off-shore of the Republic of Vietnam is not qualifying service in Vietnam).  In other words, for purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.

What constitutes "inland waterways" was not defined in Haas and is not defined in VA regulations.  Thus, the Board has historically referred to the VA Adjudication Procedure Manual M-21 (Manual) for interpretive guidance.  The Manual maintains that inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VBA Adjudication Procedure Manual M21-1MR,IV.ii.2.C.3.  The M21-1 clearly states that service aboard a ship that merely anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast does not constitute inland waterway service to establish presumptive exposure to herbicides.  Any such anchorage is considered to be in "blue water" that does not provide for a presumption of herbicide exposure.  Id. 

After review of an Institute of Medicine report, ''Blue Water Navy Vietnam Veterans and Agent Orange Exposure", the Secretary of VA determined that the evidence available at that time did not support establishing a presumption of exposure to herbicides for Blue Water Navy Vietnam Veterans.  See 77 Fed. Reg. 76170 (Dec. 26, 2012).

Recently, the United States Court of Appeals for Veterans Claims (court) determined that VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii), designating 
Da Nang Harbor as an offshore, rather than an inland, waterway was inconsistent with the purpose of the regulation and did not reflect the VA's fair and considered judgment.  Gray v. McDonald, 27 Vet. App. 313 (2015). 

The court's holding in Gray does not conclude that Da Nang Harbor is an inland waterway.  It does, however, create reasonable doubt as to whether Da Nang Harbor would qualifying as an inland waterway.  See id. at 322-25.

In light of the foregoing, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, the Veteran must show that he served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, a claimant is not precluded from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation. 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The service department has reported that the Veteran served aboard the USS TICONDEROGA that was in the official waters of the Republic of Vietnam at various times between January 1968 and August 1969, but could not provide conclusive proof of his in-country herbicide exposure (6/3/10 VBMS VA 21-3101 Request For Information).  He reports that, on at least one occasion, he went from the ship to Da Nang to collect mail and supplies.  Although, a December 2014 VA outpatient urology record indicates that he "was on a boat while stationed in Vietnam (never on land)" (10/2/15 VBMS CAPRI, p. 17).  Regardless, as the Veteran does not have prostate cancer, any further discussion of his exposure to herbicides is moot as to this claim, which is decided herein.

Service treatment records do not discuss treatment for a prostate disability.

Post service VA and private medical records, dated from February 2009 to December 2015, reflect the Veteran's treatment for benign hypertrophy of the prostate, an elevated prostate-specific antigen (PSA), prostatitis, and erectile dysfunction (5/20/10 VBMS Medical Treatment Record Non Government Facility, pp. 1, 11, 3, 30, 27; 3/21/16 VBMS Medical Treatment Record, Non Government Facility, pps. 29, 10, 37, 39, 40-41; 10/2/15 VBMS, CAPRI, pp. 1, 17).  

A normal (negative) prostate biopsy was reported in April 2015 (3/21/16 VBMS Medical Treatment Record Non Government Facility, p. 22).  In December 2015, the medical assessment was elevated PSA, stable and chronic, BPH with obstruction, and impotence, that was organic.  Id. at 12.  A high, but stable, PSA and benign prostatic hyperplasia were reported in a February 2016 VA outpatient record (3/24/16 VBMS CAPRI, pp. 2, 4-5).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see Degmetich v. Brown, 104 F. 3d at 1328.  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. at 225.

Prostate cancer or its residuals have not been reported during the current appeal. 

A lay person is competent to establish a diagnosis in the following circumstances: (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1376-77.

In this case, a diagnosis of prostate cancer is a complex finding that goes beyond the mere observation of symptoms by a lay person--in other words, the clinical pathology of cancer disorders is not readily recognizable by a layman, such as varicose veins or acne.  Thus, the lay evidence here does not establish current disability in this case.  Such lay evidence merely establishes reported prior events with no current residual disability.

In sum, a preponderance of the evidence is against the claim for service connection for prostate cancer, including as due exposure to herbicides.  Reasonable doubt does not arise, and the claim must be denied.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001). 


ORDER

Entitlement to service connection for prostate cancer, including as due to exposure to herbicides, is denied.


REMAND

The VA and private medical evidence shows treatment for BPH and impotence, prostatitis, and prostatism (3/21/16 VBMS Medical Treatment Record, Non Government Facility, pps. 33-35, 39-40; 5/20/10 VBMS Medical Treatment Record Government Facility, pp. 3, 11, 27, 30).  Benign prostatic hyperplasia is noted in the February 2016 VA medical records (3/24/16 VBMS CAPRI, p. 5).  

BPH, impotence, and prostatitis, are not among the diseases associated with exposure to herbicides.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  A claimant is not precluded from establishing service connection with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. at 120; Combee v. Brown, 34 F.3d at 1039.

An opinion is needed as to whether the Veteran has a prostate disability, other than prostate cancer, that is due to a disease or injury in active service.

Efforts should be made to determine if the USS TICONDEROGA entered Da Nang Harbor at any time(s) when the Veteran was aboard.  This includes obtaining the ship's deck logs between January 1968 and August 1969 and contacting the U.S. Army and Joint Services Records Research Center (JSRRC).

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Atlanta, including the Oakwood VA Clinic, since March 2016, should be obtained.

Accordingly, the case is REMANDED for the following actions:

1. Obtain all medical records regarding the Veteran's treatment at the VAMC in Atlanta, since March 2016.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. Determine if the USS TICONDEROGA entered Da Nang Harbor at any time(s) when the Veteran was stationed aboard it.  Search and/or contact available sources, such as the ship's deck logs for all dates between January 1968 and August 1969 when the service department reports the USS TICONDEROGA was in the official waters of the Republic of Vietnam.  , and the U.S. Army and Joint Services Records Research Center (JSRRC). 

If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.  Document all efforts in the claims file.

3. Schedule the Veteran for VA examination by a physician, preferably an urologist, to determine if the Veteran has a urological disability related to a disease or injury in active service.  The claims folder should be reviewed by the examiner to become familiar with the pertinent medical history.  The examiner is requested to address the following:

a. is it at least as likely as not that any prostate disability present since 2010 is the result of a disease or injury in active service, or had its onset in such service, including his exposure to herbicides?

b. The examiner should provide comprehensive reasons for this opinion.  The examiner should discuss the Veteran's post service reports of symptoms and the September 2009-December 2015 private urology records noting prostatitis (March and April 2010, January 2011), BPH (September 2010 and March and December 2015), prostatism (July 2011 and January 2012) and benign prostatic hyperplasia (in the February 2016 VA outpatient records). 

c. The Veteran is competent to report symptoms and observable history.  

d. The absence of evidence of treatment for prostate symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

e. If the requested opinion cannot be provided without resort to speculation, court cases require that examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

4.  If any benefit remains denied, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


